Citation Nr: 0605612	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  04-14 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for a right hip 
disability to include as secondary to a lumbar spine 
disability.


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel







INTRODUCTION

The veteran served on active duty from March 1976 to March 
1979.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied service connection for a 
lumbar spine disability and a right hip disability to include 
as secondary to a lumbar spine disability.

The claims are REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board notes that pursuant to VA's duty to assist, VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. § 
3.159(c)(4)(i).  A medical examination or medical opinion may 
be deemed necessary where the record contains competent 
medical evidence of a current diagnosed disability, 
establishes that the veteran suffered an event, injury or 
disease in service, and indicates that the claimed disability 
may be associated with the established event, injury or 
disease in service.  See Id.  

The Board has reviewed the evidence on file and finds that 
further development is necessary prior to appellate review of 
the veteran's claims.

In a January 2005 VA examination, the veteran was diagnosed 
with degenerative disc disease of the lumbar spine, and a 
right hip muscular strain secondary to his lumbar condition.  
In a May 2005 supplemental opinion, after reviewing the 
veteran's claims file, the examiner stated, considering the 
totality of the medical evidence and the minimal treatment 
for the veteran's back during active duty, and despite his 
currently reported subjective pain from that period, "it is 
not at least as likely as not" that the veteran's current 
low back pain condition with radicular pain into the right 
hip, secondary to his lumbar disk disease, is related to his 
active military duty.  The examiner further stated, 
considering the preponderance of the medical evidence, that 
it is more likely than not that the severity of his current 
condition is related to his 1995 motor vehicle accident along 
with workman's compensation lifting-type back injuries 
experienced in the 1980s.

In August 2005, VA treatment records, indicating chronic back 
pain and disc disease from April 1980 to August 1982, were 
associated with the claims file.  Because these treatment 
records were not considered in conjunction with the May 2005 
opinion, and because they provide evidence relating to the 
veteran's claim shortly after separation from service, the 
Board finds that an additional medical nexus opinion, which 
addresses the new evidence, is necessary.  

In order to give the veteran every consideration with respect 
to the present appeal and to ensure due process, this matter 
is REMANDED to the RO for the following action:

1.  The claims folder should be returned 
to the VA examiner who examined the 
appellant in January 2005 and who 
rendered the relevant opinion in this 
case in May 2005 for a supplemental 
medical opinion.  If he is not available, 
then the case should be referred to 
another suitably qualified VA examiner 
who should be requested to address the 
following questions in this case.  The 
examiner should review the claims folder, 
to include VA records dated from April 
1980 to August 1982, identify any current 
back disabilities, and state whether it 
is as likely as not that such disability 
was incurred in or aggravated by service.  
The examiner should identify any right 
hip disability and state whether it is as 
likely as not that such disability was 
incurred in or aggravated by service, or 
is proximately due to, the result of, or 
aggravated by, a service-connected 
disability. 

The RO should review the supplemental 
medical opinion to ensure that it is in 
complete compliance with this remand.  If 
deficient in any manner, the RO must 
implement corrective procedures at once. 

2.  The RO should then review the record 
and readjudicate the veteran's claim. If 
the determination remains adverse to the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision. The veteran 
and his representative should be afforded 
a reasonable period in which to respond, 
and the record should then be returned to 
the Board for further appellate review, 
as appropriate.

By this remand, the Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

